UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7723


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CALVIN BERNARD GREEN, a/k/a Aaron O. Smith, Jr., a/k/a
Calvin M. Green, a/k/a Calvin D. Smith, a/k/a Calvin Marvin
Smith, a/k/a Calvin Darnell Green, a/k/a Budda Smith, a/k/a
Calvin Darnell Smith, a/k/a William Mingo Johnson,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:99-cr-00032-jct-1; 7:09-cv-80166-jct-mfu)


Submitted:    November 3, 2009              Decided:   November 30, 2009


Before KING and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calvin Bernard Green, Appellant Pro Se.   Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin   Bernard     Green       seeks    to     appeal      the      district

court’s   order   dismissing      as    untimely      his        28   U.S.C.A.     §    2255

(West Supp. 2009) motion.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional    right.”        28    U.S.C.   §     2253(c)(2).            A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district    court     is    debatable          or     wrong      and       that    any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                      We have independently

reviewed the record and conclude that Green has not made the

requisite    showing.       Accordingly,        we        deny    a    certificate       of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED




                                         2